Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Jung et al (US 2019/0348641 A1)(“Jung”).
Jung discloses a manufacturing apparatus to bond a display panel (Abstract) to a cover window or window member WM (para. 0060 and Fig. 2A) having a flat portion between first and second curvature portions WM-B (para. 0064 and Fig. 2A) including
A first attachment portion to press a first adhesive surface to the flat portion of the cover window, as Jung discloses molding member FS which presses a flat surface of the cover (para. 0073 and 0091  and Fig. 7 and Fig. 8)  and 
 .

Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kang et al (US 2020/0009803 A1)(“Kang”).
Kang discloses a manufacturing apparatus, as Kang discloses a bonding device (Abstract) including a first attachment portion to press a first adhesive surface to the flat portion of the cover window, as Kang discloses an adhesive member between the display and the window (para. 0085) and 
A 3D attachment portion to press a first edge adhesive surface and a second edge adhesive surface of the display, as Kang discloses the support UCB is holding the window WM (para. 0089 and Fig. 8A) to the first and second curvature portion of the cover window respectively and not press the first adhesive surface of the display, and Kang also discloses that the pad is expanded to press the sides of the portion of the curved sides (para. 0132-0134), which is a disclosure of pressing the adhesive on the curved sides and not on the flat portion of the window (para. 0132-0134 and Fig. 8D).
Re claim 2: Kang discloses a first window supporting stage to support the cover window Fig. 8A shows stage UCB supports window WB ,
A panel supporting stage overlapping the first stage and to be loaded with the display panel, as Kang discloses stage DCB supports the display DM (Fig. 8A) and 
A first attachment unit having a first pressurizing pad PU to press the first adhesive surface of the display to the flat portion of the cover window by passing through the panel supporting stage, as Kang discloses the pad PU passes through the opening of the stage DCB (Fig. 8C).

Re claim 5:  Kang discloses a second attachment portion which includes a second attachment portion and a second window supporting stage to support the cover window and a second attachment unit overlapping the second window supporting stage and having a second pressing pad, and Kang discloses in Fig. 8B that the upper stage may also be moved, as shown by the arrows in Fig. 8B (para. 0121-0122), and Fig. 8B also shows the pressing surfaces overlap each other , and Fig. 8B shows that the second adhesive surface, which is the flat surface, is greater than the first surface, which is the curved surface.  The disclosure made by Kang of the pad PU having a second area as shown in Fig. 8D is considered to correspond to using a second pressurizing pad.
Re claim 6:  Kang discloses pad PU has a convex surface.  The disclosure made by Kang of the pad PU having a second area as shown in Fig. 8D is considered to correspond to using a second pressurizing pad.
Re claim 7:  Kang discloses a manufacturing apparatus, as Kang discloses a bonding device (Abstract) including a first attachment portion to press a first adhesive surface to the flat portion of the cover window, as Kang discloses an adhesive member between the display and the window (para. 0085) and 
A 3D attachment portion to press a first edge adhesive surface and a second edge adhesive surface of the display, as Kang discloses the support UCB is holding the window WM (para. 0089 and Fig. 8A) to the first and second curvature portion of the cover window respectively and not press the first adhesive surface of the display, and Kang also discloses that the pad is expanded to press the sides of 
Kang discloses a first window supporting stage to support the cover window Fig. 8A shows stage UCB supports window WB ,
A panel supporting stage overlapping the first stage and to be loaded with the display panel, as Kang discloses stage DCB supports the display DM (Fig. 8A) and 
A first attachment unit having a first pressurizing pad PU to press the first adhesive surface of the display to the flat portion of the cover window by passing through the panel supporting stage, as Kang discloses the pad PU passes through the opening of the stage DCB (Fig. 8C).
Kang also discloses a 3D attachment portion to press a first edge adhesive surface and a second edge adhesive surface of the display, as Kang discloses the support UCB is holding the window WM (para. 0089 and Fig. 8A) to the first and second curvature portion of the cover window respectively and not press the first adhesive surface of the display, and Kang also discloses that the pad is expanded to press the sides of the portion of the curved sides (para. 0132-0134), which is a disclosure of pressing the adhesive on the curved sides and not on the flat portion of the window (para. 0132-0134 and Fig. 8D).

Claim(s) 8-9 and 23-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kang et al (US 2020/0009803 A1)(“Kang”).
Kang discloses a manufacturing apparatus, as Kang discloses a bonding device (Abstract) including a first attachment portion to press a first adhesive surface to the flat portion of the cover window, as Kang discloses an adhesive member between the display and the window (para. 0085) and 
A 3D attachment portion to press a first edge adhesive surface and a second edge adhesive surface of the display, as Kang discloses the support UCB is holding the window WM (para. 0089 and Fig. 8A) to the first and second curvature portion of the cover window respectively and not press the first 
Kang also discloses a 3D attachment portion to press a first edge adhesive surface and a second edge adhesive surface of the display, as Kang discloses the support UCB is holding the window WM (para. 0089 and Fig. 8A) to the first and second curvature portion of the cover window respectively and not press the first adhesive surface of the display, and Kang also discloses that the pad is expanded to press the sides of the portion of the curved sides (para. 0132-0134), which is a disclosure of pressing the adhesive on the curved sides and not on the flat portion of the window (para. 0132-0134 and Fig. 8D).
Kang discloses a first window supporting stage to support the cover window Fig. 8A shows stage UCB supports window WB ,
A panel supporting stage overlapping the first stage and to be loaded with the display panel, as Kang discloses stage DCB supports the display DM (Fig. 8A) and 
A first attachment unit having a first pressurizing pad PU to press the first adhesive surface of the display to the flat portion of the cover window by passing through the panel supporting stage, as Kang discloses the pad PU passes through the opening of the stage DCB (Fig. 8C).
Kang also discloses a 3D attachment portion to press a first edge adhesive surface and a second edge adhesive surface of the display, as Kang discloses the support UCB is holding the window WM (para. 0089 and Fig. 8A) to the first and second curvature portion of the cover window respectively and not press the first adhesive surface of the display, and Kang also discloses that the pad is expanded to press the sides of the portion of the curved sides (para. 0132-0134), which is a disclosure of pressing the adhesive on the curved sides and not on the flat portion of the window (para. 0132-0134 and Fig. 8D).

Re claim 23:  Kang discloses an elastic material to be deformed, as Kang disclose in Fig. 8D the portions of the pad on the two curved sides of the pad vary in size, as Kang discloses the portions of the pad expand (para. 0132 and Fig. 8D), for exerting force on the curved portion of the display , which is a disclosure of elasticity of the material.
Re claim 24:  Kang discloses in Fig. 8D the first and second curvature portions have angle of at least 60 degrees or more.


Claim(s) 25-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 2014/0002973 A1)(“Lee ‘973”).
Lee ‘973 discloses a structure,, as Lee discloses a display device (Abstract) including 
A substrate having pixel array portion, as Lee discloses a display panel (para. 0054) with pixels which are light emitting (para. 0063-0064)
A cover window covering the substrate, as Lee ‘973 discloses a cover window covering a substrate S (para. 0054 ;  Fig. 2 shows substrate S and a pixel structure over substrate S).
Both edges of the cover window have a shape of a specific angle or more, as Lee ‘973 discloses the cover window has a set angle, for example a predetermined angle (para. 0005) and at least one layer is attached to an inner surface of the cover window.
  Lee ‘973  also discloses a layer attached to inner surfaces of both edges without bubbles, as Lee ‘973 discloses bubbles are prevented from being  formed in an attachment process of the cover (para. 0105).  Lee ‘973 also does not include a diaphragm.
. 


Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al (US 2014/0002973 A1)(“Lee ‘973”) as applied to claim 25 above, and further in view of Lee et al (US 2017/0013731)(“Lee ‘731”).
Lee ‘973 discloses the limitations of claim 25 as stated above.  Lee ‘973 is silent with respect to the recited angle range.
Lee “731, in the same field of endeavor of cover glass for a display (Abstract), discloses the angle  .theta.sub.1 of the cover glass being bent to be rounded or to be at right angles (para. 0055) which is a disclosure of a range of angles that overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the range of angle disclosed by Lee ‘731 with the apparatus disclosed by Lee ‘973 in order to obtain the benefit of small bezel area.


28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2014/0002973 A1)(“Lee ‘973”) as applied to claim 30 above, and further in view of Yoo et al (US 2021/0101819 A1)(“Yoo”).
Lee ‘973 discloses the limitations of claim 30 as stated above.  Lee ‘973 is silent with respect to the recited height or thickness range.
Yoo, in the same field of endeavor of curved cover glass (para. 0004) using an elastic member (Abstract), discloses a thickness which is about 2 mm to 3 mm (para. 0045), and therefore the recited range is anticipated (MPEP 2131.03), or in the alternative obvious (MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Yoo with the apparatus disclosed
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Yoo with the apparatus disclosed by Lee ‘973 in order to obtain the benefit of not adding excessively to the weight of the glass as disclosed by Yoo (Yoo, para. 0045) . 


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2014/0002973 A1)(“Lee ‘973”) as applied to claim 25 above, and further in view of  Lee et al (US 2017/0013731)(“Lee ‘731”).
 Lee ‘973  discloses the limitations of claim 25 as stated above.  Lee ‘973 is silent with respect to both edges have a width of 3.0 mm or more.
 Lee ‘731, in the same field of endeavor of glass cover for a display (Abstract),  discloses the glass cover has a distance from the edge of 2.5 mm or more (para. 0111), which is a disclosure which overlaps  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the range of the width of the edges disclosed by Lee ‘731 with the apparatus disclosed by Lee ‘973 in order to obtain the benefit of small bezel area as disclosed by Lee ‘973 (Lee ‘973, para. 0108).


Claim(s) 30-31 and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 2014/0002973 A1)(“Lee ‘973”).
Lee ‘973 discloses an apparatus, as Lee discloses a display device (Abstract) including 
A substrate having pixel array portion, as Lee discloses a display panel (para. 0054) with pixels which are light emitting (para. 0063-0064)
A cover window covering the substrate, as Lee ‘973 discloses a cover window covering a substrate S (para. 0054 ;  Fig. 2 shows substrate S and a pixel structure over substrate S).
Both edges of the cover window have a shape of a specific angle or more, as Lee ‘973 discloses the cover window has a set angle, for example a predetermined angle (para. 0005) and at least one layer is attached to an inner surface of the cover window.
Re claim 31:  Lee ‘973 discloses a layer attached to inner surfaces of both edges without bubbles, as Lee ‘973 discloses bubbles are prevented from being  formed in an attachment process of the cover (para. 0105).  Lee ‘973 also does not include a diaphragm.
Re claim 35:  Lee ‘973 discloses the at least one layer is attached to inner surfaces of both edges by local pressurization of an elastic pad that follows a shape of both edges, as Lee ‘973 discloses  the jig 410 in Fig. 7C presses the cover window 312 (para. 0099) to the display panel 330 (para. 0100 and para. . 


Claims 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al (US 2014/0002973 A1)(“Lee ‘973”) as applied to claim 30 above, and further in view of Lee et al (US 2017/0013731)(“Lee ‘731”).
Lee ‘973 discloses the limitations of claim 30 as stated above.  Lee ‘973 is silent with respect to the recited angle range.
Lee “731, in the same field of endeavor of cover glass for a display (Abstract), discloses the angle  .theta.sub.1 of the cover glass being bent to be rounded or to be at right angles (para. 0055) which is a disclosure of a range of angles that overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the range of angle disclosed by Lee ‘731 with the apparatus disclosed by Lee ‘973 in order to obtain the benefit of small bezel area.
Re claim 34:  The combination of Lee ‘973 and Lee ‘731 discloses both edges have a width of 3.0 mm or more, as Lee ‘731 discloses the glass cover has a distance from the edge of 2.5 mm or more (para. 0111), which is a disclosure which overlaps  the recited range of both edges have a width of 3.0 mm or more , and therefore the recited range is obvious (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have .


Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2014/0002973 A1)(“Lee ‘973”) as applied to claim 30 above, and further in view of Yoo et al (US 2021/0101819 A1)(“Yu”).
Lee ‘973 discloses the limitations of claim 30 as stated above.  Lee ‘973 is silent with respect to the recited height or  thickness range.
Yoo, in the same field of endeavor of curved cover glass (para. 0004) using an elastic member (Abstract), discloses a thickness which is about 2 mm to 3 mm (para. 0045), and therefore the recited range is anticipated (MPEP 2131.03), or in the alternative obvious (MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Yoo with the apparatus disclosed by Lee ‘973 in order to obtain the benefit of not adding excessively to the weight of the glass as disclosed by Yoo (Yoo, para. 0045) . 
Allowable Subject Matter

Claims 4 and 10-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895